COBB, Judge.
This case was originally assigned to another judge on the Court of Criminal Appeals. It was reassigned to Judge Cobb on January 17, 1995.
Arthur Lee Griggs, the appellant, appeals from the denial of his request to proceed in forma pauperis on his Rule 32, Ala.R.Crim. P., petition attacking his robbery conviction. The appellant was allowed to proceed in for-ma pauperis on his direct appeal of his conviction. When his Rule 32 petition was filed, the appellant had only $1.10 in his prison money account. From our examination of the record, we conclude that the appellant appears to be indigent.
“ ‘Consequently, the judgment of the circuit court denying the appellant’s motion to proceed in forma pauperis on his post-conviction petition must be reversed.’ Lucas v. State, 597 So.2d 759, 760 (Ala.Cr.App.1992).” Robinson v. State, 629 So.2d 5, 5 (Ala.Crim. App.1993). The State in its brief concedes that the judgment must be reversed.
The judgment of the trial court is reversed and the cause is remanded to the Mobile Circuit Court with directions that the appellant be allowed to proceed in forma pauperis. The docket fees required under § 12-19-*104571(3), Code of Alabama 1975, shall be waived unless the trial court determines that the appellant is not, in fact, indigent and the court makes specific findings documenting that fact. In this event, the court may require the payment of the docket fee by the appellant.
REVERSED AND REMANDED.
All the Judges concur.